EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Keesee on March 7, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A control device for a surgical power tool comprising:
a housing sized and configured to removably couple to a surgical power tool, the housing comprising a top housing coupled to a bottom housing;
a control unit including a PCB (printed circuit board), the control unit located within the housing, wherein the control unit -is configured to wirelessly transmit
the input surface provided at the housing for receiving a user input, wherein the user input information varies in response to at least one of a pressure, a location, and a direction of the
user input at the input surface, and further wherein the input surface including an anchor coupled to a bottom surface of the input surface and coupling the input surface to the housing, where the anchor extends from the bottom surface of the input surface 
a cover slidably coupled to the housing such that the cover is movable between a first position over at least a portion of the input surface, and a second position away from the input surface, the cover including a downwardly extending arm slidably engaged to at least one of a side surface and a bottom surface of the housing.

13.    (Currently Amended) The device of claim 1, wherein the control unit -is configured to receive

15. (Currently Amended) A surgical tool and control device comprising: a surgical power tool;
a control device removably coupled to the surgical power tool, the control device including:
a housing comprising a top housing coupled to a bottom housing, the bottom housing including arms for coupling the control device to the power tool, the arms extending from the bottom housing and engaging at least a portion of the outer perimeter of a handpiece of the power tool;
a control unit configured to 
the pressure responsive touch pad located on a top surface of the control device for receiving a user input, the touch pad including an anchor coupled to a bottom surface of the touch pad and coupling the touch pad to the housing, the anchor extending from the bottom surface of the touch pad and through openings provided in 
a cover slidably coupled to the housing and movable between a first position over the touch pad such that the touch pad cannot receive a user input, and a second position away from the touch pad, the cover including downwardly extending arms slidably engaged to at least one of side surfaces and a bottom surface of the housing;
wherein, when coupled to the surgical power tool, the control device is movable along a length and around a circumference of the handpiece of the surgical power tool as desired by an operator to adjust a location of the control device with respect to a distal end of the surgical power tool.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a system and a method of utilizing the system that is a control device for a surgical power tool which includes a housing that is removably coupled to the surgical power tool and has a control unit that wirelessly transmits the user input information to control the surgical tool through utilization of an input surface that is responsive to at least one of pressure, location and direction.
The closes prior art, Regarding claims 1 and 15, Moctezuma (US 2005/0020909 A1), Overmyer (US 2015/0272557 A1), Chasko (US 6,715,078 B1), Lee (US 2003/0048598 A1) and Kim (US 2004/0180703 AA1). 
Moctezuma teaches a surgical tool and control device (e.g. [0035]-[0036]) comprising: a surgical power tool (e.g. [0035] 100/102); a control device removably 128; [0040]); the control device including: a housing comprising a top housing coupled to a bottom housing (e.g. ). Moctezuma is silent regarding the bottom housing including arms for coupling the control device to the power tool the arms extending from the bottom housing and engaging at least a portion of the outer perimeter of a handpiece of the power tool; a control unit for transmitting user input information received at a pressure responsive touch pad to the power tool for directing a speed of the power tool, the control unit including a PCB (printed circuit board; the pressure responsive touch pad located on a top surface of the control device for receiving a user input, the touch pad including an anchor coupling the touch pad to the housing, the anchor extending from the touch pad through openings provided in a control unit and the PCB to fixedly couple the pressure responsive touch pad to the bottom housing; a cover slidably coupled to the housing and movable between a first position over the touch pad such that the touch pad cannot receive a user input, and a second position away from the touch pad, the cover including downwardly extending arms slidably engaged to at least one of side surfaces and a bottom surface of the housing; wherein, when coupled to the surgical power tool, the control device is movable along a length and around a circumference of the handpiece of the surgical power tool as desired by an operator to adjust a location of the control device with respect to a distal end of the surgical power tool.
However, Fern teaches the control device including: a housing comprising top housing (e.g. Fig 8:102/114 [0032]) coupled to a bottom housing (e.g. Fig 8:610; [0032]), the bottom housing including arms for coupling the control device to the power tool (e.g. [0036]; Figure 8 and 9), the arms extending from the housing and engaging at 
Additionally, Perlin teaches a pressure responsive touch pad located on a top surface of the control device for receiving a user input, the touch pad including an anchor coupling the touch pad to the housing (e.g. Fig 12; [0086]); a control unit for sending user input information received at the touch pad to the power tool for directing a speed of the power tool (e.g. [0027]). 
Additionally, Mickel teaches a malleable clip wherein is movable along a length and around a circumference of the handpiece of the surgical power tool as desired by an operator to adjust a location of the control device with respect to a distal end of the surgical power tool (e.g. Col 2 lines 51-56).
Additionally, Kim teaches an portable wireless terminal which comprises a cover slidably coupled to the housing such that the cover is movable between a first position over at least a portion of the input surface, and a second position away from the input surface, the cover including a downwardly extending arm slidably engaged to at least one of a side surface and a bottom surface of the housing (e.g. [0030]-[0032] Figures 1 and 3:123).
Furthermore, Chasko discloses a secure identification system wherein the input surface including an anchor (e.g. Fig 1B:113) coupled to a bottom surface of the input surface coupling the input surface to the circuit board (e.g. Fig 1B:113 col 3 lines 
Additionally, Lee teaches a portable electronic device having LCD and touch screen wherein the anchor extends through the input surface through the circuit board and into the housing (e.g. Fig 9:72 Fig 1B:113 [0016]; [0052]-[0057]).
The combination of Moctezuma in view of Fern, Perlin, Mickel, Kim, Chasko, and Lee is silent regarding the control unit being able to wirelessly transmit the user input information received at the pressure responsive touch pad.
The closes prior art, Regarding claims 1 and 15, Moctezuma (US 2005/0020909 A1), Belagali in view of Wang and Mickel (US 5,524,327). Belagali teaches a method of controlling a surgical power tool using a control device movably and releasably coupled to the power tool (e.g. Abstract lines 1-2), the method comprising: coupling a control device to a handpiece of a surgical power tool (e.g. [0011] lines 2-3), move the control device to a desired position (e.g. [0109] lines 2-3), activating the power tool by providing a user input at an input surface provided on the control device (e.g. [0012] lines 6-12; [0119] lines 1-3), transmitting an operation signal from the control device to the power tool corresponding to the user input (e.g. [0012] lines 4-12; [0119] lines 1-3), and operating the power tool according to the operation signal (e.g. [0012] lines 6-12; [0111] lines 1-3; [0119] lines 1-3). Belagali is silent regarding the method comprising: coupling a control device to a handpiece of a surgical power tool such that the control device is movable along a length and around a circumference of the handpiece, moving the control device to a desired position on the handpiece of the surgical power tool to adjust a location of the control device with respect to a distal end of the surgical power tool; moving a cover slidably coupled to the control device to a second position away from an input surface provided on the control device, the cover including downwardly extending 
However, Mickel teaches coupling a control device to a handpiece of a surgical power tool such that the control device is movable along a length and around a circumference of the handpiece, moving the control device to a desired position on the handpiece of the surgical power tool to adjust a location of the control device with respect to a distal end of the surgical power tool (e.g. Col 2 lines 51-56). 
Additionally, Kim teaches an portable wireless terminal which comprises a cover slidably coupled to the housing such that the cover is movable between a first position over at least a portion of the input surface, and a second position away from the input surface, the cover including a downwardly extending arm slidably engaged to at least one of a side surface and a bottom surface of the housing (e.g. [0030]-[0032] Figures 1 and 3:123).
The combination of Belagali in view of Wang and Mickel is silent regarding the control unit being able to wirelessly transmit the user input information received at the pressure responsive touch pad.
The prior art of record, taken individually or in combination does not reasonably teach or render obvious the configuration of elements as disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessandra Hough								March 9, 2021
/J.F.H./Examiner, Art Unit 3792        

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792